Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Applicant’s amendment dated August 4th, 2022 responding to the Office Action provided in the rejection of claims 1-21. 
Claims 1, 8, and 15 have been amended.
Claims 1-21 are remain pending in the application and which have been fully considered by the examiner.
Claims 1, 8, and 15 are in independent form.
Claims 1-5, 8-12, and 15-19 are finally rejected.
Claim 6-7, 13-14, and 20-21 are objected.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Allowable Subject Matter
The combination of claims 6+7, 13+14, and 20+21 are objected to as being dependent upon a rejected base claims 1, 8, and 15, respectively, but would be allowable if rewritten in independent forms including all of the limitations of the base claims and any intervening claims.

REMARKS
Applicant's traversal of the claim rejections, with respect to prior art, primarily consists of the following arguments, which will be addressed below:
Vasilik does not appear to include any discussion of a set of downstream multivariate experiments that share a dependency with supported functions as recited in claim 1. Vasilik also appears silent regarding wherein the dependency provides a service for execution of the supported functions as recited in claim 1. (See Remarks, page 8).
There does not appear to be any discussion in Vasilik of multivariate test data that includes a test name, segmentation rules, eligibility rules, or traffic distribution rules. Thus Vasilik fails to teach all elements of claim 4 as arranged in claim 4. (See Remarks, page 9).
There is no discussion of determine a user segment for a user associated with the request nor is there discussion of a multivariate experiment bucket assignment is determined using the user segment. Identifying a section of program code for an experiment based on a selection by a publisher is not the same as determining a user segment for a user associated with the request [for a function of a web page] at least because in Vasilik the publisher is not requesting a function of a webpage, but rather selecting a code segment “to cause a browser client to display content associated with the program code.” Thus, Vasilik fails to teach all elements of claim 5 as arranged in claim 5. (See Remarks, page 10).

Prior Art’s Arguments - Rejections
Applicants’ arguments filed on August 4th, 2022 have been fully considered but they are not persuasive. For example:
Applicant contends, prior arts of record do not teach “a set of downstream multivariate experiments that share a dependency, wherein the dependency provides a service for execution of the supported functions,” however, Applicant’s arguments with respect to claims 1, 8, and 15 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. See Mordo et al. (US Publication No. 2016/0124839 – art made of record) in detailed rejection below.
Applicant contends, prior arts of record does not teach “multivariate test data that includes a test name, segmentation rules, eligibility rules, or traffic distribution rules.” Examiner respectfully disagrees because Vasilik further discloses “In some implementations, the instrumented landing page 325 can be provided to a client 130 based upon a request (e.g., URL request) received from the client 130... The browser 330, upon loading the instrumented landing page 325, will encounter the control script previously inserted into the instrumented landing page 325 by the publisher 110. The control script can cause the browser 330 to send a communication to an option selection module 335 at the experiment server 120. In some implementations, the option selection module 335 can select a selected program code section from the optional landing page configurations... The option selection module 335 can provide instructions to the instrumented landing page 325 to execute such randomly/pseudo-randomly selected program code section 345 resulting in a variation of the landing page for presentation on the display 350.” (Underline added – See paras [0031] – [0032])). 
Applicant contends, prior arts of record does not teach “determine a user segment for a user associated with the request, wherein a multivariate experiment bucket assignment is determined using the user segment.” Examiner respectfully disagrees because Vasilik further discloses “The control script can also communicate with the experiment server 120 responsive to user interaction (e.g., a selection of any links) with the displayed variation of the landing page code…Upon selection of a URL associated with the landing page in such examples, the search engine can retrieve an instrumented web page, select the option to be served and serve the option to the client within a search engine environment (e.g., within a frame). Thus, user selections of any of the links (e.g., including submission button representations) associated with the website can be received and logged by the website experiment server 120.” (Underline added – See paras [0019] – [0020])).

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Vasilik (US Publication No. 2009/0210863 – hereinafter, Vasilik) in view of Mordo et al. (US Publication No. 2016/0124839 – hereinafter, Mordo)
Regarding claim 1:
Vasilik discloses a system for multivariate experiment discovery and aggregation comprising: at least one processor and memory (“Systems, methods and computer readable media for code-based website experiments are provided … The code fragment engine can provide code fragments that when executed by a processor ” (See para [0004)) including instructions that, when executed by the at least one processor, cause the at least one processor to perform operations to: 
poll a web architecture to discover available multivariate experiments (“the server in conjunction with the website experiment server can send the request to the publisher along with an instruction regarding which variation of the landing page code section to serve to the client 130.” (See para [0021]));
 aggregate one or more multivariate experiments [[with a set of downstream multivariate experiments that share a dependency]] with supported functions into a set of aggregated multivariate experiments (FIG. 1 and associated text, such as, “In some implementations, the publisher 110 might want to test multiple variations of a landing page against each other. In such implementations, the publisher 110 can use a website experiment server 120 to collect statistics regarding each of the variations (e.g., the variations of the landing page produced by the different portions of program code specified for the landing page)” (See para [0017]). “The experiment server 120 can collect and compile the statistics associated with the variation served to the client device 130” (See para [0021])); 
receive a request for a function of a web page (FIG. 2 and associated text, such as, “a client 130 can send a URL request to the publisher 110 to request the landing page.” (See para [0023])); 
assign an identifier to the request (FIG. 4 and associated text, such as, “At stage 410, identification of a first section of program code can be received. The identification of the first section of program code can be received, for example, by an experiment server (e.g., experiment server 120 of FIG. 3) from a publisher (e.g., publisher 110 of FIG. 3). In some implementations, the identification of a first section of program code identifies the section of program code on which the publisher would like to perform an experiment.” (See para [0035])); 
identify one or more multivariate experiments for the function from the set of aggregated multivariate experiments (FIG. 5 and associated text, such as, “For example, if a landing page included program code sections A, B, C and D, and the publisher decided to experiment on program code section C using alternative program code sections C' and C'', the experiment server can determine that program code C results in a 10% conversion rate, while alternative program code section C' results in an 8% conversion rate, and alternative program code section C'' results in an 18% conversion rate. In such example, alternative program code section C'' is identified as the best performing program code section in the experiment. Thus, the publisher can replace program code section C with alternative program code section C''.” (See para [0042])); 
create edge directives using the identified one or more multivariate experiments (FIG. 5 and associated text, such as, “In such example, alternative program code section C'' is identified as the best performing program code section in the experiment. Thus, the publisher can replace program code section C with alternative program code section C''.” (See para [0042])); and 
transmit the edge directives to a content delivery network (FIG. 2 and associated text, such as, “The publisher 110 can respond to the URL request by providing the instrumented landing page to the client 130.” (See para [0023]). FIG. 3 and associated text, such as, “In some implementations, the instrumented landing page 325 can be provided to a client 130 based upon a request (e.g., URL request) received from the client 130.” (See para [0031])).
But, Vasilik does not explicitly teach:
a set of downstream multivariate experiments that share a dependency, wherein the dependency provides a service for execution of the supported functions.
However, Mordo, an analogous art with Vasilik because they are in the same field of endeavor of website experiments, discloses:
a set of downstream multivariate experiments that share a dependency, wherein the dependency provides a service for execution of the supported functions (“As discussed herein above, the relationship may include dependencies and conflicts … Relationships may be between two experiments (A relates to B), or between a given experiment and all other experiments. It will be appreciated that a relationship between experiments may exist even if they do not affect the same methods or components… An experiment E2 can be designated as connected to experiment E1. Experiment E1 may be designated as the leading experiment, and E2 is the trailing experiments… Yet another possible relationship is dependent experiments. An experiment E2 (or multiple experiments Ex) can be designated as dependent on experiment E1. In such a case, experiment E2 would only be enabled after experiment E1 was fully accepted and opened to 100% of the users… For example, a website building system editor feature (represented by experiment E2) which may only be enabled after a matching web site building system viewer feature (represented by experiment E1) is fully tested and was open to all users…” (See paras [0179] – [0193]). “System 100 may also provide services to users at all levels (except maybe the lowest one)—with each user testing ‘his own users or potential users’ down the hierarchy. This is based (in particular) on the system support for experiments which modify code, data and website building system pages” (See para [0401])).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mordo into the teachings of Vasilik because that would have provided a system that may coordinate multiple different experiments under a single unified framework with the ability to handle both code and web pages. System 100 may simultaneously set up and run different types of experiments such as A/B tests, multivariate tests, marketing campaigns, feature toggles and system updates allowing for the collection and analysis of the results of the experiments and modifications to the running of the experiments as a result as suggested by Mordo (See par. [0455]).

Regarding claim 2:
The rejection of claim 1 is incorporated, Vasilik further discloses wherein the function is delivered by a server in a presentation tier, a domain services tier, a data services tier, a content delivery network optimization tier, or an aggregation tier of the web architecture (“The experiment server 120 can operate to determine which of the optional program code sections associated with various landing page configurations should be executed resulting in a display by the client 130.” (See para [0025])).

Regarding claim 3:
The rejection of claim 1 is incorporated, Vasilik further discloses the memory further comprising instructions that, when executed by the at least one processor, cause the at least one processor to perform operations to: retrieve multivariate test data, wherein the identified one or more multivariate experiments are identified using the multivariate test data (“The publisher 110 can provide experiment parameters to the website experiment server 120 including, for example, program code sections for each of the optional code sections being tested. In other examples, the experiment parameters can include an experiment duration.” (See para 0017[])).

Regarding claim 4:
The rejection of claim 1 is incorporated, Vasilik further discloses wherein the multivariate test data includes a test name, segmentation rules, eligibility rules, or traffic distribution rules (“The publisher 110 can provide experiment parameters to the website experiment server 120 including, for example, program code sections for each of the optional code sections being tested. In other examples, the experiment parameters can include an experiment duration.” (See para [0017]). Vasilik further discloses “In some implementations, the instrumented landing page 325 can be provided to a client 130 based upon a request (e.g., URL request) received from the client 130... The browser 330, upon loading the instrumented landing page 325, will encounter the control script previously inserted into the instrumented landing page 325 by the publisher 110. The control script can cause the browser 330 to send a communication to an option selection module 335 at the experiment server 120. In some implementations, the option selection module 335 can select a selected program code section from the optional landing page configurations. For example, the option selection module can randomly or pseudo-randomly select from among the available program code sections (e.g., the current program code section and alternative program code sections). The option selection module 335 can provide instructions to the instrumented landing page 325 to execute such randomly/pseudo-randomly selected program code section 345 resulting in a variation of the landing page for presentation on the display 350.” (Underline added – See paras [0031] – [0032])).

Regarding claim 5:
The rejection of claim 1 is incorporated, Vasilik further discloses the memory further comprising instructions that, when executed by the at least one processor, cause the at least one processor to perform operations to: determine a user segment for a user associated with the request, wherein a multivariate experiment bucket assignment is determined using the user segment (FIG. 4 and associated text, such as, “At stage 410, identification of a first section of program code can be received. The identification of the first section of program code can be received, for example, by an experiment server (e.g., experiment server 120 of FIG. 3) from a publisher (e.g., publisher 110 of FIG. 3). In some implementations, the identification of a first section of program code identifies the section of program code on which the publisher would like to perform an experiment.” (See para [0035]). Vasilik further discloses “The control script can also communicate with the experiment server 120 responsive to user interaction (e.g., a selection of any links) with the displayed variation of the landing page code…Upon selection of a URL associated with the landing page in such examples, the search engine can retrieve an instrumented web page, select the option to be served and serve the option to the client within a search engine environment (e.g., within a frame). Thus, user selections of any of the links (e.g., including submission button representations) associated with the website can be received and logged by the website experiment server 120.” (Underline added – See paras [0019] – [0020])).

Regarding claim 8:
This is a non-transitory machine-readable medium version of the rejected system claim 1 above, wherein all the limitations of this claim have been noted in the rejection of claim 1, and is therefore rejected under similar rationale.

	Regarding claim 9:
The rejection of base claim 8 is incorporated. All the limitations of this claim have been noted in the rejection of claim 2, and is therefore rejected under similar rationale.



Regarding claim 10:
The rejection of base claim 8 is incorporated. All the limitations of this claim have been noted in the rejection of claim 3, and is therefore rejected under similar rationale.

Regarding claim 11:
The rejection of base claim 8 is incorporated. All the limitations of this claim have been noted in the rejection of claim 4, and is therefore rejected under similar rationale.

Regarding claim 12:
The rejection of base claim 8 is incorporated. All the limitations of this claim have been noted in the rejection of claim 5, and is therefore rejected under similar rationale.

Regarding claim 15:
This is a method version of the rejected system claim 1 above, wherein all the limitations of this claim have been noted in the rejection of claim 1 and is therefore rejected under similar rationale.

Regarding claim 16:
The rejection of base claim 15 is incorporated. All the limitations of this claim have been noted in the rejection of claim 2, and is therefore rejected under similar rationale.


Regarding claim 17:
The rejection of base claim 15 is incorporated. All the limitations of this claim have been noted in the rejection of claim 3, and is therefore rejected under similar rationale.

Regarding claim 18:
The rejection of base claim 15 is incorporated. All the limitations of this claim have been noted in the rejection of claim 4, and is therefore rejected under similar rationale.

Regarding claim 19:
The rejection of base claim 15 is incorporated. All the limitations of this claim have been noted in the rejection of claim 5, and is therefore rejected under similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vasilik (US Patent No. 8,296,643) discloses source of a test web page configured to perform multivariate testing by placing a number of variable content sections into the source of the test web page. Multiple tests have differing variable content for insertion into the variable content sections, or subset therefore, can be performed without the need for the test page to be re-modififed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH THI MINH BUI whose telephone number is (571)270-1976. The examiner can normally be reached Monday - Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HANH THI-MINH BUI/Primary Examiner, Art Unit 2192                                                                                                                                                                                                        August 27th, 2022